Citation Nr: 1735383	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left upper extremity carpal tunnel syndrome.

2.  Entitlement to service connection for right upper extremity carpal tunnel syndrome.

3.  Entitlement to service connection for left upper extremity cold injury.

4.  Entitlement to service connection for right upper extremity cold injury.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from November 1965 to November 1968.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for left upper extremity carpal tunnel syndrome, right upper extremity carpal tunnel syndrome, left upper extremity cold injury, and right upper extremity cold injury.

This case was previously before the Board in October 2014, where the issues on appeal were remanded to the RO to schedule VA examinations for the bilateral upper extremity carpal tunnel syndrome and the bilateral upper extremity cold injuries.  VA examination reports reflect that adequate examinations were conducted, and the RO readjudicated the issues in a January 2017 Supplemental Statement of the Case (SSOC).  As such, the Board finds that the directives of the October 2014 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2013, the Veteran testified at a Board videoconference hearing at the local RO in Wilkes-Barre, Pennsylvania, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral upper extremity carpal tunnel syndrome. 

2.  Symptoms of bilateral upper extremity carpal tunnel syndrome were not chronic in service. 

3.  Symptoms of bilateral upper extremity carpal tunnel syndrome have not been continuous since service separation. 

4.  Bilateral upper extremity carpal tunnel syndrome did not manifest to a compensable degree within one year of separation from service.

5.  The Veteran's current bilateral upper extremity carpal tunnel syndrome is not related to active service.

6.  The Veteran was exposed to cold conditions during service.

7.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, diagnoses of bilateral upper extremity cold injuries.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).
2.  The criteria for service connection for bilateral upper extremity cold injuries have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

VA satisfied its duty to notify the Veteran.  In May 2010, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the August 2010 rating decision from which this appeal arises.  Further, the issues were readjudicated in an October 2010 Statement of the Case (SOC), and in March 2013, July 2013, and January 2017 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  In February 2015 and in April 2015, VA obtained medical examinations to help determine if the Veteran's currently diagnosed bilateral upper extremity carpal tunnel syndrome was related to an in-service injury, disease, or event.  In February 2015, VA obtained a medical examination to help determine whether the Veteran had current bilateral upper extremity cold injury residuals and if so, whether they were related to service.  The April 2015 VA examiner reported that the Veteran's current symptoms were not typical for bilateral upper extremity carpal tunnel syndrome, which appeared to be a different assessment than February 2015 VA examiner.  In July 2015, VA obtained an addendum to clarify the February 2015 and April 2015 examination reports.  The medical examination reports and the addendum report are of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

In a January 2017 statement, the Veteran contended that the April 2015 VA peripheral nerves examination was inadequate because the examiner did not review the claims file at the time of the examination.  When it is clear that the examiner is aware of all pertinent facts, the failure to review the claims file does not, in and of itself, render the examination inadequate.  In this regard, the Court observed that it has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).

In this case, the VA examiner who conducted the April 2015 VA peripheral nerves examination indicated that the Veteran was diagnosed with bilateral upper extremity carpal tunnel syndrome in May 1998.  The VA examiner also determined that electromyogram (EMG) testing had been performed and the results were available, which documented bilateral upper extremity carpal tunnel syndrome.  The VA examiner further determined that the Veteran had bilateral upper extremity carpal tunnel syndrome, but opined it was not related to service because the service treatment records were silent for treatment or complaints.  Review of the record was necessary in order for the examiner to ascertain such history and specific findings.

Additionally, the evidence has not rebutted the presumption of administrative regularity in the conduct of the April 2015 VA peripheral nerves examination.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "[p]rovides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004)).  The Court has applied this presumption to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982)).

Upon review, the Board finds that the April 2015 VA peripheral nerves examination was based on a thorough and adequate history, made the necessary findings for service connection purposes, and provided a sound basis upon which to base a decision with regard to the appeal for entitlement to service connection for bilateral carpal tunnel syndrome.  Sickels, 643 F.3d at 1366 (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Notably, 38 C.F.R. § 4.1 requires only that each disability be reviewed in relation to its history, without limitation as to the source of that history.  Where that history is provided by the veteran, or for that matter, by sources other than the claims file, and the history is accurate, review of the claims file reduces to a mere ministerial act. 

It is the accuracy of the history rather than the source of the history that determines the adequacy and probative value to the medical report, including any medical opinions that rely on that history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the veteran rather than on independent review of the claims file); Coburn v. Nicholson, 19 Vet. App. 427, 
432-33 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).  In this case, the April 2015 VA examiner personally interviewed and examined the Veteran, including eliciting a history (to include a history of bilateral upper extremity symptoms of pain, numbness, claimed cold exposure, military occupational specialty of typist, and tingling), and specifically addressed if the claimed in-service event, injury or disease was related to the currently diagnosed disability.  Thus, the April 2015 VA peripheral nerves examination was conducted with a review of the Veteran's disability in relation to an accurate history of that disability and is a sufficient examination for service connection purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  During the course of the hearing, the VLJ advised the Veteran of the elements needed to establish service connection and posed several questions in order to elicit the kind of information and evidence needed to support the claims.  The VLJ also recommended that the Veteran obtain a medical nexus opinion relating the disabilities to service, and a medical opinion relating the disabilities to any service-connected disabilities.  

All relevant documentation, including private (medical) treatment records and Social Security Administration (SSA) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, bilateral upper extremity carpal tunnel syndrome may be considered an organic disease of the nervous system, which is a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimed bilateral upper extremity cold injuries are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as bilateral upper extremity carpal tunnel syndrome (organic disease of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014);
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).


Service Connection for Carpal Tunnel Syndrome

The Veteran contends that bilateral upper extremity carpal tunnel syndrome, manifested by numbness, pain, and tingling of the hands, was caused by overuse of the hands, which was necessitated by in-service duties that required typewriting.  Specifically, at the December 2013 Board hearing, the Veteran testified that currently diagnosed bilateral upper extremity carpal tunnel syndrome was due to in-service assignments, which required continuous use of a typewriter and constant use of both hands.

At the onset, the Board finds that the Veteran is currently diagnosed with bilateral upper extremity carpal tunnel syndrome as various VA and private treatment records reflect diagnoses for the disorder going back to EMG testing conducted in May 1998.  

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of bilateral upper extremity carpal tunnel syndrome were "chronic" in service.  The service treatment records are silent for symptoms, complaints, diagnoses, or treatment of bilateral upper extremity disorders, including carpal tunnel syndrome.  

The service treatment records appear complete, and the Board finds that, under the facts of this case that include complaints or treatment of numerous other symptoms, bilateral upper extremity carpal tunnel syndrome is a condition that would have ordinarily been recorded during service had it occurred during service; therefore, the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, and are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect the Veteran sought treatment for various medical problems during service, to include sore throat, an eye infection, being sick to the stomach, genitourinary pain, and ples planus, while there is no similar indication from the service treatment records that the Veteran ever sought treatment for right or left upper extremity carpal tunnel syndrome symptoms during service, to include numbness, pain, and tingling of the upper extremities.  Additionally, the September 1965 service enlistment examination, March 1967 periodic examination, and October 1968 service separation examination reflect that the neurological system was clinically evaluated as normal, and, on the corresponding report of medical history, the Veteran specifically denied having a history of, or current complaints of, numbness, pain, and tingling of the upper extremities.

The Board next finds that the weight of the lay and medical evidence demonstrates that symptoms of bilateral carpal tunnel syndrome have not been "continuous" since service separation in November 1968.  The Veteran has advanced that the current symptoms of numbness, tingling, and pain were present at service separation, and continued for the last 40 years.  There are no contemporaneous treatment records (VA or private) available regarding the time period from October 1968 (service separation) to May 1998 (private treatment records reflecting a diagnosis of bilateral upper extremity carpal tunnel syndrome).  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The multi-year gap between service and reported symptoms and treatment is one factor, among others considered and weighed by the Board in this case weighing against a finding of continual symptoms since service.  Additional factors include no in-service symptoms, complaints, or injuries of either the left or right upper extremity, and that the Veteran's 36 year career as a plumber after service separation required constant use of both hands on average of six to seven hours each day.  See October 2006 SSA disability report (the Veteran reporting working as a plumber from 1970 to 2006, and that this occupation required approximately seven hours a day handling, grabbing or grasping big objects, seven hours a day of reaching, and six hours a day writing, typing, or handling small objects), see also July 2015 VA addendum opinion (relating the current bilateral upper extremity carpal tunnel symptoms to post-service employment as a plumber rather than service).

For these reasons, the Board finds that the weight of the lay and medical evidence demonstrates that the symptoms of the Veteran's current bilateral upper extremity carpal tunnel syndrome were not "chronic" during service or "continuous" since service to warrant presumptive service connection on that basis (38 C.F.R. 
§ 3.303(b)), or to warrant a factual finding of either in-service or post-service symptoms until 30 years after service.

Similarly, for the same reasons discussed above, as well as absence of evidence of complaints, diagnosis, or treatment during the one year period after service, the Board also finds that the evidence does not show that the bilateral upper extremity carpal tunnel syndrome manifested to a compensable degree (i.e., at least 
10 percent) within one year of service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply.  See May 1998 private treatment record (reflecting the first recorded diagnosis of bilateral upper extremity carpal tunnel symptoms approximately 30 years after service).

Regarding the theory of direct service connection, the February 2015 and April 2015 VA examiners opined that it was less likely than not that the Veteran's bilateral upper extremity carpal tunnel syndrome was incurred in or caused by service.  At a February 2015 VA examination for a peripheral nerves condition, the Veteran reported being diagnosed with bilateral upper extremity carpal tunnel syndrome in 1998.  Upon examination, the VA examiner reported a diagnosis of bilateral upper extremity carpal tunnel syndrome, right hand tremor with lifting, no pain or numbness in either left or right upper extremity, and incomplete moderate bilateral paralysis of the median nerves.  The February 2015 VA examiner opined that the bilateral upper extremity carpal tunnel syndrome was less likely than not related to service.  The VA examiner reasoned that (1) there were no symptoms or treatment of bilateral upper extremity carpal tunnel syndrome noted until 1998, and (2) service treatment records are silent for symptoms or treatment of carpal tunnel syndrome; therefore, the carpal tunnel syndrome was less likely than not related to service.  The February 2015 VA examiner conducted an in-person examination, reviewed the claims file, and VA medical records, and considered diagnostic testing in the form of 2014 EMG studies that confirmed abnormal results in the right and left upper extremities.

In April 2015, the Veteran was afforded a second VA examination for a peripheral nerves condition.  The Veteran reported cramping and pain in the hands during service and for the last 40 years.  The Veteran reported working as a typist during service, and as a plumber after service.  The Veteran complained of current shaking of the right hand, and numbness in the first three fingers of the left hand.  Upon examination, the VA examiner reported mild intermittent pain and numbness of the right and left upper extremities.  The April 2015 VA examiner assessed that the carpal tunnel syndrome was less likely than not related to service, and reasoned that it was less likely related to service because (1) the current symptoms were not typical for bilateral upper extremity carpal tunnel syndrome, and (2) there was no documentation of an in-service injury, disease, or event related to the current disability.  The April 2015 VA examiner reviewed the Veteran's military service treatment records, VA treatment records, civilian medical records, conducted an in-person examination, addressed the Veteran's lay statements, and considered the available diagnostic testing in the form of EMG readings.

In July 2015, the April 2015 VA examiner submitted an addendum opinion to clarify what was meant by the Veteran's symptoms not being typical for bilateral upper extremity carpal tunnel syndrome.  The VA examiner explained that, upon examination in February 2015 and April 2015, the Veteran had no typical clinical signs to verify bilateral upper extremity carpal tunnel syndrome, and that the Veteran believed the symptoms to also be related to cold exposure during service, but noted that the record was silent for evaluation or treatment of cold-related injuries during service.  Further, the VA examiner reported that the Veteran's post-service work as a plumber for 40 years could be responsible for the current symptoms (bilateral upper extremity pain, numbness, and tingling). 

When taken together, the February 2015, April 2015, and July 2015 VA examiners considered the Veteran's lay statements, conducted in-person examinations, considered a full and accurate medical history, reviewed the claims files, and evaluated relevant diagnostic testing in the form of EMG readings; therefore, the Board finds the February 2015 and April 2015 (including the July 2015 addendum opinion) VA examiners opinions' to be adequate and probative.

While the Veteran is competent to report symptoms of bilateral upper extremity carpal tunnel syndrome he experiences at any time, under the specific facts of this case, which include no in-service median nerve injury or symptoms and no chronic in-service or continuous post-service symptoms, the Veteran is not competent to opine on whether there is a link between the current bilateral upper extremity carpal tunnel syndrome symptoms and active service or to render a competent medical opinion regarding the cause of the medically complex disorder of bilateral upper extremity carpal tunnel syndrome.  See Kahana, 24 Vet. App. at 437 (ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Medical principles relating to bilateral upper extremity carpal tunnel syndrome, which include neurological involvement, are not within the realm of common lay knowledge.  Opinions on etiology and causation of bilateral carpal tunnel syndrome involve making findings based on medical knowledge and clinical testing results such as EMG tests.  Under the facts of this case, the Veteran does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of the current bilateral upper extremity carpal tunnel syndrome.

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral upper extremity carpal tunnel syndrome, both as directly incurred in service and presumptively as a chronic disease.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Upper Extremity Cold Injuries

At a December 2013 Board hearing, the Veteran testified that the bilateral upper extremity cold injuries manifested themselves due to cold exposure during service in Korea and in Minnesota.  The Veteran testified that, due to the typing work during service, he developed numbness and tingling in the hands, accompanied with red discoloration.  The Veteran asserted that cold weather caused the bilateral upper extremity carpal tunnel syndrome symptoms to act up.  

At the onset, the Board finds that the Veteran was exposed to cold weather conditions during service.  The Veteran's military personnel records and dates of service correspond with locations and periods of time when winter and cold weather conditions would be have existed.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence, is against the Veteran having bilateral upper extremity cold injuries during service.  The service treatment records are silent for any cold injury, disease, or event during service.  Specifically, the September 1965 service enlistment, March 1967 periodic, and October 1968 service separation examinations reflect the upper extremities were clinically evaluated as normal, and, on the corresponding reports of medical history, the Veteran specifically denied a history or current complaints of the claimed symptoms of cold injuries from cold exposure (numbness, tingling, pain, and cold sensitivity).

As discussed above, the service treatment records appear complete, and the Board finds that, under the facts of this case that include complaints or treatment of numerous other symptoms, symptoms or findings of bilateral upper extremity cold injuries would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, and are of significant probative value.  Service treatment records reflect the Veteran sought treatment for various problems during service, to include sore throat, an eye infection, being sick to the stomach, genitourinary pain, and ples planus, while there is no similar indication from the service treatment records that the Veteran ever sought treatment for right or left upper extremity cold injury residuals or complained of symptoms of cold injuries during service, such as numbness, tingling, pain, cold sensitivity, cellular damage or tissue loss or necrosis, skin changes such as thickness, discoloration, or peeling. 

After a review of all the evidence, both lay and medical, the Board finds that the Veteran does not currently have, and has not had at any time proximate to or during the course of this appeal, currently diagnosed bilateral upper extremity cold injuries.  As discussed above, service treatment records are silent regarding bilateral upper extremity cold injuries.  Further, the SSA records, VA treatment records, and private (medical) treatment records are all silent for bilateral upper extremity cold injury complaints, diagnoses, or treatment.  As discussed above, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence as one factor in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Additional factors include the Veteran's inconsistent reports regarding the symptom of cold sensitivity (discussed below), and the above-reference July 2015 VA addendum opinion reflecting no evidence of diagnosed bilateral upper extremity cold injuries.

The Veteran has asserted having bilateral upper extremity cold injuries throughout the course of the appeal and has consistently reported what he believes to be the related symptoms of pain, tingling, and numbness; however, the Veteran has inconsistently reported cold sensitivity and has never been treated for or diagnosed with cold injuries of any kind, including of the bilateral upper extremities.  In November 2004, September 2006, December 2006, September 2010 private treatment records that included a full history and examination, the Veteran denied cold sensitivity and did not mention any cold injury or exposure of any kind.  In contrast, in August 2004 private treatment records that also included a full history and examination, the Veteran asserted that cold aggravated his conditions but did not mention any past or current cold injury or exposure.  The Veteran's contemporaneous statements made for treatment purposes are highly probative.  These inconsistencies in the record weigh against the Veteran's credibility as to whether these events occurred.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

The record is silent for complaints, diagnoses, treatment, or references to claimed in-service bilateral upper extremity cold injuries before the January 2010 VA compensation claim.  The Veteran claimed disability through the SSA in 2006, had full medical evaluations, and never mentioned cold injuries of any kind.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  For these reasons, the Board finds the Veteran's lay evidence regarding claimed bilateral upper extremity cold injuries not to be credible.

A September 2010 private examination report reflects in the opinion that "the VA has accepted 'cold injury' bilateral upper extremity with associated bilateral carpal tunnel syndrome - this is likewise service related."  There is no record of VA accepting the above statement (the RO denied service connection for bilateral upper extremity cold injury, including as due to bilateral upper extremity carpal tunnel syndrome, in an August 2010 rating decision), and, as discussed above, there is no record of a cold injury, cold injury symptoms, or cold injury treatment other than the Veteran's lay evidence (which the Board has found not to be credible).  The September 2010 private opinion is based on an inaccurate history provided by the Veteran, inaccurate facts of the claim, and provides no rationale or diagnosis for relating the claimed bilateral upper extremity "cold injury" to service, including as due to bilateral upper extremity carpal tunnel syndrome; therefore, the Board finds that it has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

In February 2015, the Veteran was afforded a VA examination for cold injury residuals.  The Veteran reported experiencing tingling, pain, numbness, and sensitivity to cold temperature.  Upon examination, the VA examiner came to the conclusion that the Veteran's claimed bilateral upper extremity cold injuries were less likely than not related to service.  The February 2015 VA examiner report reflects a diagnosis of bilateral upper extremity cold injuries, but dates of "diagnosis" are Korea 1966-1967, and Minnesota 1968.  With the exception of the Veteran's claim, and the lay statements made after a VA compensation claim had been filed, there is no evidence in the record that corroborates such a diagnosis; therefore, the February 2015 VA examiner "diagnosed" bilateral upper extremity cold injuries solely on the basis of the Veteran's inaccurately reported history.  The February 2015 VA examiner's opinion is based on a diagnosis that has no basis other than the Veteran's inaccurately reported history, and, as discussed above, the lay statements regarding cold injury and symptoms of cold injury were found not to be credible; therefore, as the February 2015 VA examiner's "diagnosis" is not supported by an accurate credible factual basis, the Board places no probative weight on the February 2015 VA examiner's "diagnosis" of bilateral upper extremity cold injuries.  

In a July 2015 addendum opinion, the VA examiner reported that the Veteran claimed multiple symptoms were due to cold exposure during service, but the record was silent for any diagnoses or treatment of cold injuries during and after service.  The July 2015 addendum opinion also noted that some or many of the Veteran's claimed symptoms could be due to the 35 to 40 years of doing residential plumbing and heating work.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

The Board finds that the weight of the evidence in this case is against finding a current bilateral upper extremity cold injury, or residuals of a cold injury, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  There is no medical evidence of record that actually diagnoses bilateral upper extremity cold injuries.  The lay evidence consisting of the Veteran's reported symptoms does not warrant any diagnosis of a bilateral upper extremity cold injury, as the Board found the lay statements regarding bilateral upper extremity cold injuries not to be credible.

Throughout the course of this appeal, the Veteran has advanced having bilateral upper extremity pain, tingling, and numbness that are worse in cold conditions.  The lay and medical evidence in this case reflect reports of bilateral upper extremity pain, but the pain, tingling and numbness is accounted for by diagnosed bilateral upper extremity osteoarthritis and diagnosed bilateral upper extremity carpal tunnel syndrome, which is not service connected or claimed to be related to service.  See October 2003 private treatment record (relating bilateral hand pain to osteoarthritis), see also February 2015 and April 2015 VA peripheral nerves examinations (relating bilateral numbness and tingling to bilateral upper extremity carpal tunnel syndrome).  The weight of the evidence of record shows no diagnosed or identifiable underlying disabilities caused by claimed bilateral upper extremity cold injuries.

Although the Veteran is competent as a lay person to report numbness, tingling, and pain that are worse in cold conditions, the Veteran is a lay person and, under the facts of this particular case that include the Veteran having diagnosed bilateral upper extremity carpal tunnel syndrome and bilateral upper extremity osteoarthritis, does not have the requisite medical training or credentials to be able to be able to diagnose medically complex skin and nervous system disorders.  Diagnosing bilateral upper extremity cold injuries, including as due to bilateral upper extremity carpal tunnel syndrome, involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as numbness, tingling, redness, or cold sensitivity.  The Veteran has not been shown to have such knowledge, training, or experience.

The Veteran has also advanced that claimed bilateral upper extremity cold injuries aggravated or caused the bilateral upper extremity carpal tunnel syndrome.  See January 2010 claim; see also September 2010 notice of disagreement.  In the instant decision, the Board is denying service connection for (non-service-connected) bilateral carpal tunnel syndrome.  As such, secondary service connection is not warranted whether or not a claimed bilateral upper extremity cold injury was caused or aggravated by the bilateral upper extremity carpal tunnel syndrome; therefore, the claim for service connection for a claimed cold injury as secondary to a service-connected disability must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

As the Veteran has no service-connected disability that may have caused or aggravated claimed bilateral upper extremity cold injuries, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied at law.  See 38 C.F.R. § 3.310(a); Reiber, 7 Vet. App. at 516-17; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current bilateral upper extremity cold injuries, and that the claimed bilateral upper extremity cold injuries are not due to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left upper extremity carpal tunnel syndrome is denied.

Service connection for right upper extremity carpal tunnel syndrome is denied.

Service connection for left upper extremity cold injury is denied.

Service connection for right upper extremity cold injury is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


